 


114 HR 3094 RH: Gulf States Red Snapper Management Authority Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 664
114th CONGRESS 2d Session 
H. R. 3094
[Report No. 114–851] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2015 
Mr. Graves of Louisiana (for himself, Mr. Miller of Florida, Mr. Richmond, Mr. Austin Scott of Georgia, Mr. Thompson of Mississippi, Mr. Boustany, Mr. Abraham, Mr. Palazzo, Mr. Wittman, Mr. Olson, Mr. Gene Green of Texas, Mr. Westmoreland, Mr. Duncan of South Carolina, Mr. Benishek, Mr. Jody B. Hice of Georgia, Mr. Long, Mr. Babin, Mr. Cook, Mr. Walz, Mr. LaMalfa, Mr. Latta, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 8, 2016
Additional sponsors: Mr. Tom Price of Georgia, Ms. Bordallo, Mr. Collins of Georgia, Mr. Loudermilk, Mr. Allen, Mr. Graves of Georgia, Mr. Westerman, Mr. Gohmert, Mr. Farenthold, Mr. Hinojosa, Mr. Carter of Texas, Mr. Zinke, Mrs. Lummis, Mr. Mooney of West Virginia, Mr. Denham, Mr. Clay, Mr. Thompson of Pennsylvania, Mr. LaHood, Mr. Labrador, Mr. Gosar, and Mr. Hardy

 
Deleted sponsor: Mr. Mica (added October 21, 2015; deleted December 10, 2015)


December 8, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 16, 2015




A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to transfer to States the authority to manage red snapper fisheries in the Gulf of Mexico. 
 

1.Short titleThis Act may be cited as the Gulf States Red Snapper Management Authority Act. 2.Transfer to States of management of red snapper fisheries in the Gulf of Mexico (a)In generalThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended by adding at the end the following:

VTransfer to States of Management of Red Snapper Fisheries in the Gulf of Mexico
501.DefinitionsIn this title: (1)Coastal watersThe term coastal waters means all waters of the Gulf of Mexico—
(A)shoreward of the baseline from which the territorial sea of the United States is measured; and (B)seaward from the baseline described in subparagraph (A) to the outer boundary of the exclusive economic zone.
(2)Gulf coastal StateThe term Gulf coastal State means each of the following States: (A)Alabama.
(B)Florida. (C)Louisiana.
(D)Mississippi. (E)Texas.
(3)Gulf of Mexico Fishery Management CouncilThe term Gulf of Mexico Fishery Management Council means the Gulf of Mexico Fishery Management Council established under section 302(a). (4)Gulf of Mexico red snapperThe term Gulf of Mexico red snapper means members of stocks or populations of the species Lutjanus campechanus, which ordinarily are found within the waters of the exclusive economic zone and adjacent territorial waters of the Gulf of Mexico.
(5)Gulf States Red Snapper Management AuthorityThe term Gulf States Red Snapper Management Authority and GSRSMA, means the Gulf States Red Snapper Management Authority established under section 502(a). (6)Red snapper fishery management planThe term red snapper fishery management plan means a plan created by one or more Gulf coastal States to manage Gulf of Mexico red snapper in the coastal waters adjacent to such State or States, respectively.
(7)Reef Fish Federal fishery management planThe term Reef Fish Federal fishery management plan means the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico, as amended, prepared by the Gulf of Mexico Fishery Management Council pursuant to title III and implemented under part 622 of title 50, Code of Federal Regulations (or similar successor regulation). (8)State territorial watersThe term State territorial waters, with respect to a Gulf coastal State, means the waters adjacent to such State seaward to the line three marine leagues seaward from the baseline from which of the territorial sea of the United States is measured.
502.Management of Gulf of Mexico red snapper
(a)Gulf States Red Snapper Management Authority
(1)Requirement to establishNot later than 60 days after the date of the enactment of this title, the Secretary shall establish a Gulf States Red Snapper Management Authority that consists of the principal fisheries manager of each of the Gulf coastal States. (2)DutiesThe duties of the GSRSMA are as follows:
(A)To review and approve red snapper fishery management plans, as set out in the Act. (B)To provide standards for each Gulf coastal State to use in developing fishery management measures to sustainably manage Gulf of Mexico red snapper in the coastal waters adjacent to such State.
(C)To the maximum extent practicable, make scientific data, stock assessments and other scientific information upon which fishery management plans are based available to the public for inspection prior to meetings described in paragraph (c)(2). (b)Requirement for plans (1)Deadline for submission of plansThe GSRSMA shall establish a deadline for each Gulf coastal State to submit to the GSRSMA a red snapper fishery management plan for such State.
(2)Consistency with Federal fishery management plansTo the extent practicable, the Gulf Coastal States fishery management plans shall be consistent with the requirements in section 303(a) of the Fishery Conservation and Management Act of 1976 (16 U.S.C. 1853(a)). (c)Review and approval of plans (1)In generalNot later than 1 year after the date of the enactment of this title and not more than 60 days after one or more Gulf coastal States submits a red snapper fishery management plan and annually thereafter, the GSRSMA shall review and approve by majority vote the red snapper fishery management plan if such plan meets the requirements of this title.
(2)Public participationPrior to approving a red snapper fishery management plan submitted by one or more Gulf coastal States, the GSRSMA shall provide an adequate opportunity for public participation, including— (A)at least 1 public hearing held in each respective Gulf coastal State; and
(B)procedures for submitting written comments to GSRSMA on the fishery management plan. (3)Plan requirementsA red snapper fishery management plan submitted by one or more Gulf coastal States shall—
(A)contain standards and procedures for the long-term sustainability of Gulf of Mexico red snapper based on the best available science; (B)comply with the standards described in subsection (a)(2)(B); and
(C)determine quotas for the red snapper fishery in the coastal waters adjacent to such Gulf coastal State or States, respectively, based on stock assessments, and— (i)any recommendation by the GSRSMA to reduce quota apportioned to the commercial sector by more than 10 percent shall be reviewed and approved by the Gulf of Mexico Fishery Management Council;
(ii)during the 3-year period beginning on the date of enactment of this title and consistent with subsection (d), the GSRSMA shall not determine a quota apportioned to the commercial sector; and (iii)nothing in this Act shall be construed to change the individual quota shares currently in place in the commercial sector of the Gulf of Mexico red snapper fishery.
(4)Review and approvalNot later than 60 days after the date the GSRSMA receives a red snapper fishery management plan from one or more Gulf coastal State or States, the GSRSMA shall review and approve such plan if such plan satisfies the requirements of subsection (b). (d)Continued management by the SecretaryDuring the 3-year period beginning on the date of the enactment of this title, the Secretary, in coordination with the Gulf of Mexico Fishery Management Council, shall continue to manage the commercial sector of the Gulf of Mexico red snapper fishery.
(e)Reporting requirements
(1)Reports by Gulf coastal StatesEach Gulf coastal State shall submit to the GSRSMA an annual report on the status of the Gulf of Mexico red snapper fishery in coastal waters adjacent to such State. (2)Report by the GSRSMANot less often than once every 5 years, the GSRSMA shall use the information submitted in the annual reports required by paragraph (1) to prepare and submit to the Secretary a report on the status of the Gulf of Mexico red snapper fishery.
503.State implementation of the red snapper fishery management plans
(a)Allocation of management to the Gulf States
(1)Certification of approved plansThe GSRSMA shall certify to the Secretary that a red snapper fishery management plan is approved under section 502 for each of the Gulf coastal States. (2)Transfer of managementUpon receipt of the certification described in paragraph (1) and subject to section 502(d), the Secretary shall—
(A)publish a notice in the Federal Register revoking the regulations and portions of the Reef Fish Federal fishery management plan that are in conflict with any red snapper fishery management plan approved by the GSRSMA; and (B)transfer management of Gulf of Mexico red snapper to the GSRSMA.
(b)Implementation
(1)In generalUpon the transfer of management described in subsection (a)(2)(B) and subject to section 502(d), each Gulf coastal State shall implement and enforce the red snapper fishery management plans approved under section 502 for the Gulf of Mexico red snapper fishery in the coastal waters adjacent to each Gulf coastal State. (2)Failure to transfer managementIf the certification described in subsection (a)(1) is not made the transfer of management described in subsection (a)(2)(B) may not be accomplished and the Secretary shall remain responsible for management of the Gulf of Mexico red snapper.
504.Oversight of Gulf of Mexico red snapper management
(a)Implementation and enforcement of fishery management plansNot later than December 1 of the year following the transfer of management described in section 503(a)(2), and at any other time the GSRSMA considers appropriate after that date, the GSRSMA shall determine if— (1)each Gulf coastal State has fully adopted and implemented the red snapper fishery management plan approved under section 502 for such State;
(2)each such plan continues to be in compliance with the standards for sustainability provided by the GSRSMA pursuant to section 502(a)(2); and (3)the enforcement of the plan by each Gulf coastal State is satisfactory to maintain the long-term sustainability and abundance of Gulf of Mexico red snapper.
(b)Overfishing and rebuilding plans
(1)CertificationIf the Gulf of Mexico red snapper in the coastal waters adjacent to a Gulf coastal State is experiencing overfishing or is subject to a rebuilding plan, such Gulf coastal State shall submit a certification to the GSRSMA showing that such State has implemented the necessary measures to end overfishing or rebuild the fishery. (2)Notification to SecretaryIf, after such time as determined by the GSRSMA, a Gulf coastal State that submitted a certification under paragraph (1) has not implemented the measures and requirements described in such paragraph, the GSRSMA shall vote on whether to notify the Secretary of a recommendation of closure of the red snapper fishery in the waters adjacent to the State territorial waters of the Gulf coastal State.
(c)Closure of the Gulf of Mexico red snapper fishery
(1)Conditions for closureNot later than 60 days after the receipt of a notice under subsection (b)(2) for a Gulf coastal State, the Secretary may declare a closure of the Gulf of Mexico red snapper fishery within the waters adjacent to the State territorial waters of the Gulf coastal State. (2)ConsiderationsPrior to making a declaration under paragraph (2), the Secretary shall consider the comments of such Gulf coastal State and the GSRSMA.
(3)Actions prohibited during closureDuring a closure of the Gulf of Mexico red snapper fishery under paragraph (1), it is unlawful for any person— (A)to engage in fishing for Gulf of Mexico red snapper within the waters adjacent to the State territorial waters of the Gulf coastal State covered by the closure;
(B)to land, or attempt to land, the Gulf of Mexico red snapper in the area of the closure; or (C)to fail to return to the water any Gulf of Mexico red snapper caught in the area of the closure that are incidental to commercial harvest or in the recreational fisheries.
(4)ConstructionNothing in this subsection shall be construed to allow the Secretary to close the red snapper fishery in the State territorial waters of a Gulf coastal State. 505.Prohibition on Federal fundingNo Federal funds are authorized to be appropriated to or used for the GSRSMA or its members to carry out management actions of red snapper in the Gulf of Mexico.
506.No effect on management of shrimp fisheries in Federal waters
(a)Bycatch reduction devicesNothing in this title may be construed to effect any requirement related to the use of Gulf of Mexico red snapper bycatch reduction devices in the course of shrimp trawl fishing activity. (b)Bycatch of red snapperNothing in this title shall be construed to apply to or affect in any manner the Federal management of commercial shrimp fisheries in the Gulf of Mexico, including any incidental catch of red snapper..
(b)Conforming amendments
(1)Data collectionSection 401(g)(3)(C) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881(g)(3)(C)) is amended by striking and after the semicolon at the end of clause (iv), by striking the period at the end of clause (v) and inserting ; and, and by adding at the end the following:  (vi)in the case of each fishery in the Gulf of Mexico, taking into consideration all data collection activities related to fishery effort that are undertaken by the marine resources division of each relevant State of the Gulf of Mexico Fishery Management Council..
(2)Gulf State territorial watersSection 306(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1856(b)) is amended by adding at the end the following:  (4)Notwithstanding section 3(11) and subsection (a) of this section, for purposes of carrying out activities pursuant to the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico, the seaward boundary of a coastal State in the Gulf of Mexico is a line three marine leagues seaward from the baseline from which the territorial sea of the United States is measured..
(c)Clerical amendmentThe table of contents in the first section of such Act is amended by adding at the end the following:   Title V—Transfer to States of Management of Red Snapper Fisheries in the Gulf of Mexico Sec. 501. Definitions. Sec. 502. Management of Gulf of Mexico red snapper. Sec. 503. State implementation of the red snapper fishery management plans. Sec. 504. Oversight of Gulf of Mexico red snapper management. Sec. 505. Prohibition on Federal funding. Sec. 506. No effect on management of shrimp fisheries in Federal waters..   December 8, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 